Citation Nr: 0640232	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had honorable active service from December 1948 
to August 1952, and from October 1953 to November 1957.  From 
December 1957 to July 1958, he served under other than 
honorable conditions.

The veteran died in May 2000 and the appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) .  The appellant 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in June 2003.  This matter was previously 
before the Board in March 2004 at which time it was remanded 
via the Appeals Management Center in Washington, DC, for 
additional development.  


FINDINGS OF FACT

1.  The veteran died in May 2000; his death certificate lists 
the cause of death as metastatic small cell anaplastic lung 
cancer.

2.  At the time of the death of the veteran, service 
connection was in effect for conjunctivitis, a forehead scar, 
hearing loss, and dyshidrosis of the hands, all rated as 
noncompensable.

3.  The veteran's lung cancer with metastasis to the brain 
was not manifested during the period of active duty service, 
nor was it otherwise related to such service.

4.  The appellant's annual countable income, for the 
annualized period beginning in January 2001, after 
consideration of medical expenses, exceeded the maximum 
annual income limitation for a surviving spouse without 
dependents.


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by, or 
substantially or materially contributed to by, a disability 
incurred in or aggravated by his active duty service.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for payment of improved death pension 
benefits for the annualized period beginning in January 2001 
have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the RO provided VCAA notice to the 
appellant concerning the issue of entitlement to service 
connection for the cause of the veteran's death in July 2002 
which was prior to the September 2002 decision on appeal.  
Accordingly, the express requirements set out by the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini have been satisfied.  Regarding the claim for 
nonservice-connected death pension, notice was provided to 
the appellant in May 2005 which was after the September 2002 
rating decision on appeal.  Because the VCAA notice regarding 
this issue was not provided to the appellant prior to the RO 
decision from which she appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2002 and May 2005 letters, as well as the 
January 2003 statement of the case and May 2005 and July 2006 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the letters noted above, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the appellant to send copies of 
any relevant evidence she had in her possession and that she 
could also get any relevant records herself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2006).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  As the issue of death 
pension benefits is controlled by the appellant's level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision rendered below.  The appellant provided her 
financial information for the years 2001 through 2005 and 
submitted a medical expense summary for the same period.  
Also, the Social Security Administration (SSA) provided 
information regarding the appellant's annual income from 2000 
to 2005.  Thus, there is no indication of any relevant 
records that the RO failed to obtain.  Regarding the claim of 
entitlement to service connection for the cause of the 
veteran's death, the Board remanded this matter in March 2004 
so that the veteran's terminal records from Columbia Wesley 
Medical Center could be obtained.  Consequently, the RO 
requested in March 2004 that the appellant complete and 
return enclosed VA Forms 21-4142, Authorization and Consent 
to Release Information, so that the RO could request these 
medical records.  Unfortunately, the appellant did return 
these forms despite submitting other forms related to her 
pension claim, i.e., VA Form 21-0518 (EVR), VA Form 21-8416, 
and medical expense documentation.  The Court has held that 
the duty to assist is not a one-way street and requires the 
cooperation from the claimant.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In addition to sending out VA Forms 21-
4142, the record contains pertinent VA outpatient treatment 
records from 1999 to 2005, in addition to a VA medical 
opinion regarding the matter on appeal.  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
assist the appellant regarding these claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include effective date, is harmless error 
since no effective date will be assigned.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Cause of Death 

Facts

Service medical records include an October 1957 separation 
examination report noting a head injury.  More specifically, 
the examination report notes that the veteran had been hit in 
the head by a piece of shrapnel in 1950 in Korea.  The report 
also notes that there were no complications or sequelae in 
relation to this injury and no other reported illnesses or 
injuries.

On file are VA outpatient records dated from 1999 through 
March 2000 showing a diagnosis of lung cancer with metastasis 
to the brain.  

The veteran died in May 2000.  The death certificate lists 
the cause of death as metastatic small cell anaplastic lung 
cancer.  No other significant conditions contributing to 
death were noted.  An autopsy was not performed.

When the appellant filed her claim for Dependency and 
Indemnity Compensation in October 2001, she indicated that 
the veteran's lung cancer with metastasis to the brain was 
related to a head injury the veteran sustained in service.

At her videoconference hearing in June 2003, the appellant 
testified that the veteran suffered a head injury in service, 
had brain surgery in service, and developed a nervous 
condition as a result of the surgery.  The appellant also 
testified that the veteran was an in-patient at Columbia 
Wesley Medical Center for two weeks at the time of his death.

In April 2005, the veteran's claims file was referred to a VA 
physician to review and address the question whether the 
veteran's lung cancer and metastasis to the brain was related 
to service, to specifically include a head injury.  The 
examiner stated that he had reviewed the veteran's claims 
file and reported that the veteran had had metastatic small 
cell lung cancer to the brain and died in 2000.  In 
addressing the question of whether the veteran's head injury 
in service contributed to the metastatic disease in the 
brain, the physician opined that "[t]here is no evidence 
whatsoever in the oncology literature that head injury can 
increase the risk of metastatic disease to the brain."

Analysis

In a claim of service connection for the cause of death, 
evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  In short, 
evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death. § 3.312.  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." § 3.312.  A contributory cause of death must be 
causally connected to death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

At the time of the veteran's death in May 2000, he was 
service connected for conjunctivitis, a forehead scar, 
hearing loss and dyshidrosis of the hands, all rated as 
noncompensable.   

The death certificate shows that the veteran died of 
metastatic lung cancer to the brain.  The appellant relates 
this fatal disease to a head injury the veteran sustained in 
service.  The claims file contains VA outpatient records 
dated from 1999 to March 2000 that show a diagnosis of lung 
cancer with metastasis to the brain, but do not link this 
disease to the veteran's period of service, including a head 
injury; nor do they link the disease to any of the veteran's 
service-connected disabilities.  Accordingly, the RO referred 
the claims file to a VA physician for his review and opinion 
as to a possible link to service.  However, the VA physician 
concluded in April 2005 that there was no evidence 
"whatsoever" in oncology literature that head injury can 
increase the risk of metastatic disease to the brain.   

Hence, the only medical nexus evidence of record militates 
against the appellant's claim, and neither the appellant nor 
her representative has presented or alluded to the existence 
of any contrary medical evidence, i.e., medical evidence 
that, in fact, supports the appellant's assertions that the 
veteran's fatal cancer is related to service or a service-
connected disability.  

The Board in no way disputes the appellant's belief that the 
veteran's death is related to service.  However, her opinion 
in this regard without a supportive opinion from a physician 
does not constitute the requisite medical evidence necessary 
to establish service connection for the cause of death.  This 
is because the appellant is a layman and without medical 
training or expertise, she is not competent to render an 
opinion on a medical matter.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board also emphasizes that a claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, there simply is no competent 
medical evidence that supports the appellant's assertions as 
to a nexus between the veteran's active military service or 
service-connected disability and the cause of his death, and 
the only medical opinion on this point weighs against the 
claim.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b).

III.  Death Pension

Facts

As noted above, the record reflects that the veteran died in 
2000.  The appellant filed her claim for death pension 
benefits in June 2000.  She reported that she had no 
dependents.  She also reported that her only income was from 
the Social Security Administration (SSA) based on her own 
employment of $334 a month.  In October 2001, she reported 
SSA income in the amount of $779 a month that was not based 
on her own employment, but due to the veteran.  She further 
reported paying approximately $100 a month, or $1350 for the 
year, in medical expenses.  

In September 2002, the RO denied the appellant's claim for 
nonservice-connected death pension benefits due to excessive 
income.  

In the appellant's notice of disagreement dated in October 
2002, she stated that she felt the veteran's family 
"deserves something" for his military service and reported 
that she was "barely making it" financially.  

SSA records printed in April 2002 show that effective 
December 1, 2001, the appellant was receiving Social Security 
income benefits in the monthly amount of $861.  

The appellant testified at a Board videoconference hearing in 
June 2003 that she had an annual income of $804 from SSA.  

In March 2005, the appellant completed an Improved Pension 
Eligibility Verification Report (VA Form 21-0518-1) and 
reported monthly income from the SSA in the gross monthly 
amount of $827.  This was her only reported source of income. 

On file is a letter from SSA to the appellant informing her 
that beginning December 2004, her Social Security benefits 
before any deductions would be $915.60.

In October 2005, the RO received completed Improved Pension 
Eligibility Verification Reports (VA Form 21-0518-1) for the 
years 2001 through 2005.  The only source of income the 
appellant reported was SSA benefits.  She attached SSA 
benefit statements showing net benefits in 2001 of $10,062, 
in 2002 of $10,212, in 2003 of $10,352 and in 2004 of 
$10,579.  

Also in October 2005, the RO received a medical expense 
report from the appellant showing medical expenses for the 
years 2001 through 2005.  

An inquiry to SSA in October 2005 revealed that the appellant 
was receiving monthly Social Security income benefits in the 
amounts of $861 effective in December 2001 and April 2002, 
$872.70 effective in December 2002, $891.60 effective in 
December 2003, and $915.20 effective in December 2004.

Analysis

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income. 38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim. 38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award. 38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2001, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,407.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.

In this case, the appellant's total (Social Security) income 
for the year 2001 was $10,044 ($837 x 12).  Subtracted from 
this amount were excludable medical expenses of $2,198 
($2,510 reduced by 5 percent of the maximum annual pension 
rate for December 2001 of $6,237 ($312)).  Thus, countable 
income of $10,044 less excludable expenses of $2,198 equals 
$7846 which exceeds the maximum annual pension rate for 
December 2000 of $6,237.

For the year 2002, the appellant's total (Social Security) 
income was $10,332 ($861 x 12).  Subtracted from this amount 
were excludable medical expenses of $3,895 ($4,215 reduced by 
5 percent of the maximum annual pension rate for December 
2001 of $6,407 ($320)).  Thus, countable income of $10,332 
less excludable expenses of $3,895 equals $6,437 which 
exceeds the maximum annual pension rate for December 2001 of 
$6,407.

For the year 2003, the appellant's total (Social Security) 
income was $10,472 ($872.70 x 12).  Subtracted from this 
amount were excludable medical expenses of $2,523 ($2,847 
reduced by 5 percent of the maximum annual pension rate for 
December 2002 of $6,497 ($325)).  Thus, countable income of 
$10,472 less excludable expenses of $2,523 equals $7,949 
which exceeds the maximum annual pension rate for December 
2002 of $6,497.

For the year 2004, the appellant's total (Social Security) 
income was $10,699 ($891.60 x 12).  Subtracted from this 
amount were excludable medical expenses of $2,125 ($2,457 
reduced by 5 percent of the maximum annual pension rate for 
December 2003 of $6,634 ($332)).  Thus, countable income of 
$10,699 less excludable expenses of $2,125 equals $8,574 
which exceeds the maximum annual pension rate for December 
2003 of $6,634.

For the year 2005, the appellant's total (Social Security) 
income was $10,982 ($915.20 x 12).  Subtracted from this 
amount were excludable medical expenses of $2,651 ($2,991 
reduced by 5 percent of the maximum annual pension rate for 
December 2004 of $6,814 ($341)).  Thus, countable income of 
$10,982 less excludable expenses of $2,651 totals $8,331 
which exceeds the maximum annual pension rate for December 
2004 of $6,814.

While the Board is sympathetic to the financial plight facing 
the appellant and recognizes the veteran's invaluable service 
to this country, it is also bound by the laws passed by the 
United States Congress, including the maximum annual rate of 
income allowed to be eligible for the benefits sought.  As 
the appellant is not entitled to death pension benefits 
because of excess countable income, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to nonservice-connected death 
pension benefits is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


